Exhibit 10.1

FIRST AMENDMENT TO

ASSET PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of July 14, 2010 and amends the Asset Purchase Agreement dated
May 5, 2010 (the “Agreement”) by and among DS PHARMACY, INC., a Delaware
corporation (the “Seller”), DRUGSTORE.COM, INC., a Delaware corporation and the
sole stockholder of Seller (the “Stockholder”), BIOSCRIP, INC., a Delaware
corporation (“BioScrip”), and BIOSCRIP PHARMACY SERVICES, INC., an Ohio
corporation (the “Buyer) and a wholly owned subsidiary of BioScrip. Capitalized
terms used herein and not otherwise defined herein have the meanings ascribed to
such terms in Agreement.

W I T N E S S E T H:

WHEREAS, the parties entered into the Agreement pursuant to which Stockholder
agreed to cause Seller to sell to Buyer, and Buyer agreed to purchase from
Seller, all of Seller’s right title and interest in and to Acquired Assets, on
the terms and conditions set forth therein;

WHEREAS, the parties desire to amend the Agreement on the terms and conditions
set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants, representations and warranties contained herein, the parties,
intending to be legally bound, agree as follows:

1. Section 2(a) of the Agreement is hereby amended and restated in its entirety
as follows:

(a) Initial Payment.

(i) At the Closing, Buyer shall pay to Seller, by wire transfer of immediately
available funds to such bank account as shall be designated in writing by
Seller, an amount in cash equal to five million nine hundred thousand
($5,900,000) dollars (the “Initial Payment”). Notwithstanding the foregoing, the
Initial Payment shall be adjusted, on a dollar for dollar basis, by the amount
by which the value of the Inventory on the Inventory Date is either greater or
less than nine hundred thousand ($900,000) dollars.

(ii) At the close of business on the Closing Date, Buyer and Seller shall
jointly make a physical inspection and count of the Inventory consisting of
prescription pharmaceutical products, at the location of the Pharmacy, and
determine the value of such Inventory. The value of such Inventory shall be
determined based on the Seller’s weighted average acquisition cost for each item
of product included in the Inventory. The parties agree that in determining the
value of the Inventory, any Inventory consisting exclusively of prescription
pharmaceutical products that have not been dispensed by Seller during the six
months preceding the Closing Date shall be excluded.



--------------------------------------------------------------------------------

(iii) If the value of the Inventory on the Closing Date as determined in
accordance with Section 2(a)(ii) hereof is greater than nine hundred thousand
($900,000) dollars Buyer shall pay such difference to Seller. If the value of
the Inventory on the Closing Date as determined in accordance with
Section 2(a)(ii) hereof is less than nine hundred thousand ($900,000) dollars
Buyer shall pay such difference to Seller. Any payment required pursuant to this
Section 2(a)(iii) shall be made by the respective party owing such payment to
the other party within five (5) Business Days following the date such amount is
determined pursuant to Section 2(a)(ii) above.

(iv) Following the Closing, Buyer shall pay to Seller an additional amount (the
“Additional Payment”) determined as set forth in Sections 2(b) and 2(c) below.

2. The definition of “Inventory Date” as set forth in Annex I to the Agreement
is hereby deleted.

3. Section 7.1 of the Agreement is hereby amended and restated in its entirety
as follows:

7.1 Closing Date and Place of Closing. Subject to the provisions of Section 8,
and unless otherwise agreed to by the parties in writing, the consummation of
the transactions described herein (the “Closing”) shall take place at 10:00
a.m., local time, on July 30, 2010 (the “Closing Date”), or such later date on
which the conditions to the Closing have been first satisfied, at the offices of
Buyer, or at such other location as may be mutually agreed to by the parties.

4. The parties acknowledge and agree that the conditions set forth in Sections
6.1(i) and 6.2(i) have been satisfied.

5. Miscellaneous.

5.1 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York in all respects without giving
effect to the principles of conflicts of law thereof.

5.2 Agreement Binding. Except as expressly modified by this Amendment, all other
terms and conditions of the Agreement remain in full force and effect.

5.3 Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of counterparts, each of which so executed shall be deemed an original
and all of which, when taken together, shall constitute one and the same
instrument. This Amendment may be executed by facsimile signature.

5.4 Headings. The headings of the Sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto executed this Amendment as of
the day and year first above written.

 

BUYER BIOSCRIP PHARMACY SERVICES, INC. By:  

/s/ Barry A. Posner

Name:   Barry A. Posner Title:   EVP and General Counsel BIOSCRIP BIOSCRIP, INC.
By:  

/s/ Barry A. Posner

Name:   Barry A. Posner Title:   EVP and General Counsel SELLER DS PHARMACY,
INC. By:  

/s/ Yukio Morikubo

Name:   Yukio Morikubo Title:   Vice President, Strategy & General Counsel
STOCKHOLDER DRUGSTORE.COM, INC. By:  

/s/ Dawn Lepore

Name:   Dawn Lepore Title:   President, CEO, & Chairman of the Board